UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7137




In Re: ROGER A. DAMRON,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-97-16)


Submitted:   February 12, 2002         Decided:    February 28, 2002


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Roger A. Damron, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In July 2001, Roger Ames Damron filed this petition for a writ

of mandamus seeking an order directing the district court to act on

his motion under 28 U.S.C.A. § 2255 (West Supp. 2001).     The dis-

trict court entered an order denying relief on Damron’s § 2255 mo-

tion on December 28, 2001; Damron’s mandamus petition is therefore

moot.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for a writ of mandamus.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                2